If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


    PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                         June 4, 2020
                 Plaintiff-Appellee,

    v                                                                    No. 340943
                                                                         Wayne Circuit Court
    DWUAN TAMAUL PARKMAN,                                                LC No. 16-006766-01-FC

                 Defendant-Appellant.


Before: RIORDAN, P.J., and JANSEN and STEPHENS, JJ.

Riordan, P.J. (concurring in part and dissenting in part).

       I respectfully dissent in the majority’s conclusion that the trial court failed to adequately
explain its rationale for imposing consecutive sentences. I agree with the majority in all other
respects. Therefore, I would affirm defendant’s convictions and sentences.

        “[T]rial courts imposing one or more discretionary consecutive sentences are required to
articulate on the record the reasons for each consecutive sentence imposed.” People v Norfleet,
317 Mich. App. 649, 654; 897 NW2d 195 (2016); see also People v Broden, 428 Mich. 343, 350-
351; 408 NW2d 789 (1987) (“In order to aid the appellate review process in determining whether
there has been an abuse of discretion, . . . the trial court must, at the time of sentencing, articulate
on the record its reasons for imposing the sentence given. A silent record precludes the appellate
court from determining whether the trial court considered impermissible factors or whether an
ostensibly harsh or disparate sentence is justified by permissible considerations. The articulation-
of-reasons requirement further acts as a safeguard against rash and arbitrary decisions by forcing
the sentencing judge to focus on relevant factors, and it also reduces the risk that inaccurate
information will be considered.”).

       Defendant contends that at both sentencing and the Ginther1 hearing, the trial court
steadfastly refused to explain why it had imposed consecutive sentences. When announcing its



1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                  -1-
ruling at sentencing, the trial court explained:

                Well, I’m gonna exercise my discretion in favor of consecutive sentencing
       in this case. I think it’s appropriate.

                                               * * *

               Actually home invasion here I could—I have the discretion to sentence him
       to life because it’s a 20 year offense and he was convicted as a habitual fourth
       offender, but I’m going to in the exercise of my discretion sentence the defendant
       to a term of years on the home invasion.

        Viewing those comments in context, the trial court’s rationale for imposing a consecutive
sentence is clear—in lieu of exercising its discretion under MCL 769.12(1)(b) to impose a life
sentence against defendant with regard to his convictions, the trial court elected to take a more
lenient tack, even if limited, and imposed consecutive term-of-years sentences of 35 years to 35
years and a day for the conviction of first-degree criminal sexual conduct (CSC-I), MCL
750.520b(1)(c) (penetration under circumstances involving the commission of any other felony),
followed by 20 to 30 years for the first-degree home invasion conviction, MCL 750.110a(2).

        It is true that, in effect, the consecutive sentences imposed by the trial court could serve as
a de facto life sentence, given that defendant was 47 years old at the time of sentencing and will
first become eligible for parole after serving his cumulative minimum sentence of 55 years. See
MCL 769.12(4)(b); MCL 791.234 (“if a prisoner subject to disciplinary time is sentenced for
consecutive terms, . . . the parole board has jurisdiction over the prisoner for purposes of parole
when the prisoner has served the total time of the added minimum terms”) (emphasis added).
However, defendant fails to recognize that the trial court did, in fact, explain its rationale for
imposing consecutive sentences in this case. And because he offers no argument that the trial
court’s stated reasons were erroneous or that they resulted in a sentence that fell outside the range
of principled outcomes, he has abandoned any such claim of error. See People v Kevorkian, 248
Mich. App. 373, 389; 639 NW2d 291 (2001), quoting Mitcham v City of Detroit, 355 Mich. 182,
203; 94 NW2d 388 (1959). This, the majority fails to recognize.

       Accordingly, I would affirm defendant’s convictions and sentences.

                                                               /s/ Michael J. Riordan




                                                   -2-